DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
 (a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4 and 6-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 4 recites the limitation “a gas flow ratio of silane to borane is a constant quantity
Claims 6-17 are rejected because they depend on the rejected claim 4.
The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 6-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “a gas flow ratio of silane to borane is a constant quantity selected from 50:1 to 100:1” (emphasis added) in the last line of the claim, which is ambiguous.  It is unclear what “a constant quantity” indicates.  The applicant is advised to amend the claim to clarify the term “a constant quantity”.
Claims 6-17 are rejected because they depend on the rejected claim 4.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4, 7-10 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurosawa (US 2003/0160245) in view of Cheng et al. (US 2018/0076042 A1).
Regarding claim 4, Kurosawa teaches a manufacturing method of a thin film transistor (TFT; [0101]), comprising: forming an amorphous silicon layer (123a; Fig. 8A, [0102]) on a base substrate (121; Fig. 8A, [0102]) and simultaneously doping ([0102]) a first predetermined element (boron; [0102]) into the amorphous silicon layer (123a in Fig. 8A); converting the amorphous silicon layer (123a in Fig. 8A) comprising the first predetermined element (boron) into a polysilicon layer (123; Fig. 8B, [0103]), wherein the polysilicon layer (123) comprises a channel region (a center region of 123 in Fig. 8B corresponding to 123 in Fig. 8D; [0110]) serving as a channel of the thin film transistor ([0110]), a first region (a left region of 123 in Fig. 8B corresponding to 123a in Fig. 8D; [0110]) which is located at a side (the left side) of the channel region (a center region of 123) and configured to be connected with a source electrode (127a; Fig. 8E, [0115]), and a second region (a right region of 123 in Fig. 8B corresponding to 123b in Fig. 8D; [0110]) which is at another side (the right side) of the channel region (a center region of 123) and configured to be connected with a drain electrode (127b; Fig. 8E, [0115]); and 
Kurosawa does not teach a gas flow ratio of silane to borane is a constant quantity selected from 50:1 to 100:1.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Kurosawa and Cheng et al. and to have a gas flow ratio of silane to borane being a constant quantity (the quantity of gas flow ratio of silane to borane corresponding to the intended boron concentration) as taught by Cheng et al. (Fig. 7, [0061]), because Kurosawa teaches using silane and borane to make doped amorphous silicon ([0102, 0016-0017]) and Cheng et al. teach that the constant quantity of the flow ratio of the boron precursor (i.e. borane)/silicon precursor (i.e. silane) would achieve the intended boron concentration (Fig. 7, [0061]). 
Parameters such as the gas flow ratio of silane to borane in the art of semiconductor manufacturing process are subject to routine experimentation and optimization to achieve the desired doping concentration during device fabrication ([0061] of Cheng et al.).   Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to select the gas flow ratio of silane to borane from 50:1 to 100:1 as claimed in order to achieve the desired doping concentration ([0061] of Cheng et al.). 
Regarding claim 7, Kurosawa teaches the manufacturing method according to claim 4, wherein before the implanting the second predetermined element (phosphorous or boron) into the first region (a left region of 123 in Fig. 8B corresponding to 123a in Fig. 8D) and the second region (a right region of 123 in Fig. 8B corresponding to 123b in Fig. 8D) by the ion implantation process ([0110]), the manufacturing method further comprises: performing a patterning process ([0103-0104]) on the polysilicon layer (123) to form a polysilicon active layer 
Regarding claim 8, Kurosawa teaches the manufacturing method according to claim 7, wherein before the implanting the second predetermined element (phosphorous or boron) into the first region (a left region of 123 in Fig. 8B corresponding to 123a in Fig. 8D) and the second region (a right region of 123 in Fig. 8B corresponding to 123b in Fig. 8D) by the ion implantation process ([0110]), the manufacturing method further comprises: sequentially forming a gate insulating layer (124; Fig. 8D, [0108]) and a gate electrode (125; Fig. 8D, [0108]) on the polysilicon active layer (123 in Fig. 8C; [0108]).
Regarding claim 9, Kurosawa teaches the manufacturing method according to claim 8, wherein by the ion implantation process ([0110]), the implanting the second predetermined element (phosphorous or boron) into the first region (a left region of 123 in Fig. 8C corresponding to 123a in Fig. 8D) to form the doped source region (123a) and the implanting the second predetermined element (phosphorous or boron) into the second region (a right region of 123 in Fig. 8C corresponding to 123b in Fig. 8D) to form the doped drain region (123b), comprise: by using the gate electrode (125) as a mask ([0110]), implanting the second 
Regarding claim 10, Kurosawa teaches the manufacturing method according to claim 4, wherein the converting the amorphous silicon layer (123a in Fig. 8A) comprising the first predetermined element (boron) into the polysilicon layer (123) comprises: converting the amorphous silicon layer (123a in Fig. 8A) comprising the first predetermined element (boron) into the polysilicon layer (123) by an excimer laser annealing process ([0103]).
Regarding claim 15, Kurosawa teaches the manufacturing method according to claim 4, wherein before forming the amorphous silicon layer (123a in Fig. 8A) on the base substrate (121), the manufacturing method further comprises: forming a buffer layer (122; Fig. 8A, [0102]) on the base substrate (121).
Regarding claim 16, Kurosawa teaches the manufacturing method according to claim 8, wherein after the implanting the second predetermined element (phosphorous or boron) into the first region (a left region of 123 in Fig. 8C corresponding to 123a in Fig. 8D) to form the doped source region (123a) and the implanting the second predetermined element (phosphorous or boron) into the second region (a right region of 123 in Fig. 8C corresponding to 123b in Fig. 8D) to form the doped drain region (123b) by the ion implantation process ([0110]), the manufacturing method further comprises: sequentially forming an interlayer dielectric layer 
Regarding claim 17, Kurosawa teaches the manufacturing method according to claim 4, wherein the first predetermined element (boron) and the second predetermined element (boron for p-type TFT; [0110-0111]) are doping elements of a same type (p type), and a doping concentration of the second predetermined element (boron for the source/drain regions of p-type TFT; [0110-0111]) is higher than a doping concentration of the first predetermined element (boron for the channel region; 4 x 1017cm-3; [0102], the doping concentrations of source/drain regions being higher than the channel region is implied in [0110-0111] that only source/drain regions are the high-concentration impurity regions).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurosawa and Cheng et al. as applied to claim 4 above, and further in view of Chen et al. (US 2005/0074930).
Regarding claim 6, Kurosawa teaches the manufacturing method according to claim 4, wherein the forming the amorphous silicon layer (123a in Fig. 8A) on the base substrate (121) by the chemical vapor deposition (CVD) comprises: forming the amorphous silicon layer (123a in Fig. 8A) on the base substrate (121).

In the same field of endeavor of semiconductor manufacturing, Chen et al. teach forming the amorphous silicon layer (106; Fig. 1A, [0020]) by plasma enhanced chemical vapor deposition ([0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Kurosawa, Cheng et al. and Chen et al. and forming the amorphous silicon layer by plasma enhanced chemical vapor deposition as taught by Chen et al., because plasma enhanced chemical vapor deposition is a typical method of forming the amorphous silicon layer as taught by Chen et al. ([0020]). 
Claims 11, 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurosawa and Cheng et al. as applied to claim 10 above, and further in view of Kato et al. (US 2003/0164522).
Regarding claim 11, Kurosawa teaches wherein the excimer laser annealing process ([0103]) comprises: performing on the amorphous silicon layer (123a in Fig. 8A) by using a laser beam ([103]).
Kurosawa does not teach performing a plurality of scans on the amorphous silicon layer by using a laser beam to form a plurality of annealing regions, wherein the plurality of annealing regions are arranged along a first direction, and each of the plurality of annealing regions extends in a second direction that intersects the first direction; and among the plurality of annealing regions, two annealing regions immediately adjacent to each other in the first direction overlap each other to form an overlap region, and a ratio of an area of the overlap region to an area of the annealing region is a laser annealing coverage.
O.L; [0151]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Kurosawa, Cheng et al. and Kato et al. and to use overlapped laser scans as taught by Kato et al., because this is a common practice of laser scanning to cover all the irradiated area as taught by Kato et al. ([0149-0152]). 
Regarding claim 12, Kurosawa teaches wherein the excimer laser annealing process ([0103]) comprises.
Kurosawa does not teach controlling the laser annealing coverage to be from 96% to 99%.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Kurosawa, Cheng et al. and Kato et al. and to use the overlap ratio of laser scans as taught by Kato et al., because Kurosawa teaches the excimer laser annealing process ([0103]) but does not teach any detail of the process, while Kato et al. teach the detail of the laser scan including the overlap ratio ([0210]). 
Regarding claim 14, Kurosawa teaches wherein the converting the amorphous silicon layer (123a in Fig. 8A) comprising the first predetermined element (boron) into the polysilicon layer (123) by the excimer laser annealing process ([0103]) comprises.
Kurosawa does not teach controlling a duration of the excimer laser annealing process to be from 1 min to 4 min.
In the same field of endeavor of semiconductor manufacturing, Kato et al. teach controlling a duration of the excimer laser annealing process (scanning time per piece; [0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Kurosawa, Cheng et al. and Kato et al. and to control a duration of the excimer laser annealing process as taught by Kato et al., because the duration of the duration of the excimer laser annealing process would affect the throughput, i.e. manufacturing cost as taught by Kato et al. ([0026]). 
Kato et al. do not teach a duration of the excimer laser annealing process to be from 1 min to 4 min (emphasis added).
. 
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurosawa and Cheng et al. as applied to claim 4 above, and further in view of Zhang (US 2016/0020096).
Regarding claim 13, Kurosawa teaches wherein the converting the amorphous silicon layer (123a in Fig. 8A) comprising the first predetermined element (boron) into the polysilicon layer (123) by the excimer laser annealing process ([0103]) comprises.
Kurosawa does not teach controlling a temperature of the base substrate to be from 300 °C to 600 °C.
In the same field of endeavor of semiconductor manufacturing, Zhang teaches controlling a temperature of the base substrate (glass substrate) to be under 600 °C ([0003]) which overlaps the claimed range of from 300 °C to 600 °C, that establishes a prima facie case of obviousness (MPEP 2144.05).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Kurosawa, Cheng et al. and Zhang and to control a temperature of the base substrate to be from 300 °C to 600 °C as taught by Zhang, because the normal glass substrate can be used in the process and the manufacturing cost would be enormously reduced as taught by Zhang ([0003]). 

Response to Arguments
Applicant's arguments with respect to claim 4 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yang et al. (US 2011/0159669 A1) teach a method of depositing amorphous silicon thin film by chemical vapor deposition.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIN YI HSIEH whose telephone number is (571)270-3043.  The examiner can normally be reached on 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HSIN YI HSIEH/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        4/17/2021